In his motion for rehearing plaintiff in error discusses at length the same questions originally raised by him in his brief and discussed by us in our former opinion. We have again carefully reviewed all of the issues raised in said motion, and are still of the opinion that we were correct in the conclusions reached in our original opinion.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 204